 1 Eric Somers (SBN CA 139050)
   Ryan Berghoff (SBN CA 308812)
 2 LEXINGTON LAW GROUP
   503 Divisadero Street
 3
   San Francisco, CA 94117
 4 Tel.: 415.913.7800; Fax: 415.759.4112
   esomers@lexlawgroup.com
 5 rberghoff@lexlawgroup.com
   Attorneys for Plaintiff
 6 Adam Keats
 7
 8 Robert J. Herrington (SBN CA 234417)
   GREENBERG TRAURIG, LLP
 9 1840 Century Park East, Suite 1900
   Los Angeles, California 90067
10
   Tel.: 310.586.7700; Fax: 310.586.7800
11 herringtonr@gtlaw.com
12 Attorneys for Defendant
   Benjamin Moore & Co.
13
14
15
                                   UNITED STATES DISTRICT COURT
16
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18
      ADAM KEATS, on behalf of himself and     CASE NO. 4:18-cv-2050
19    all others similarly situated,

20                           Plaintiff,        ORDER GRANTING
                                               STIPULATION AND NOTICE OF DISMISSAL
21    v.

22    BENJAMIN MOORE & CO.; and DOES 1
      through 100, inclusive,
                                               Action Filed:           February 20, 2018
23                                             Action Removed:         April 4, 2018
                             Defendants.
24
25
26
27
28



                               STIPULATION AND NOTICE OF DISMISSAL
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff Adam Keats and defendant

 2 Benjamin Moore & Co. hereby stipulate to dismissal of this action in its entirety with prejudice.
 3
 4 DATED: October 24, 2018                        LEXINGTON LAW GROUP

 5
                                           By     /s/ Eric Somers
 6                                                Eric Somers
 7                                                Ryan Berghoff
                                                  Attorneys for Plaintiff Adam Keats
 8
 9
     DATED: October 24, 2018                      GREENBERG TRAURIG, LLP
10
11                                         By     /s/ Robert J. Herrington
                                                  Robert J. Herrington
12                                                Attorneys for Defendant Benjamin Moore & Co.
13
14                                               ATTESTATION
15          I, Eric Somers, am the CM/ECF user whose ID and password are being used to file this
16 Stipulation and Notice of Dismissal. Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that Robert
17 Harrington, on whose behalf this filing is jointly submitted, has concurred in this filing.
18
19                                                /s/ Eric Somers
20                                                Eric Somers

21
22                                        ORDER

23
24    IT IS SO ORDERED.
      DATED: October 30, 2018_____________                 _________________________________
25                                                         YVONNE GONZALEZ ROGERS
26                                                         UNITED STATES DISTRICT JUDGE

27
28


                                                 1                                     Case No. 4:18-cv-2050
                                STIPULATION AND NOTICE OF DISMISSAL
